Case 1:18-cv-09712-DAB Document46 Filed 03/08/19 Page lof 1

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BUREAU

Writer’s Direct Dial: (212) 416-8634

March 7, 2019
BY ECF

Hon. Deborah A. Batts

United States District Judge
Southern District of New York
United States Courthouse

400 Pearl Street

New York, New York 10007

Re: Donohue v. N.Y.C. Dept. of Educ., et al,
18-cy-9712 (DAB)

Your Honor:

This Office represents defendants New York State, the Board of Regents of the State of
New York, and the New York State Department of Education (“the State Defendants”) in this
action. On January 11, 2019, the State Defendants moved to dismiss the complaint against it on
the grounds that they are not proper parties to this action. (Docket No. 39, 43). Plaintiffs have not
opposed the motion. The State Defendants respectfully request that the Court grant their
unopposed motion.

      
 
   

Thank you for your consideration in this matér.

2

AssfStant Attorney General

28 Liberty Street, New York, New York LO00S @ Tel,; (212) 416-8610 @ Fax: (212) 416-6075 (Not For Service of Papers)
hitp:/Avww.ag.ny, pov
From: NYSD_ECF_Poo|@nysd.uscourts.gov

Sent: Monday, March 11, 2019 10:56 AM
To: CourtMail@nysd.uscourts.gov
Subject: Activity in Case 1:18-cv-09712-DAB Donohue et al v. Lloyd et al Notice to Attorney to

Re-File Document - Event Type Error

This is an automatic e-mail message generated by the CM/ECF system, Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
U.S. District Court
Southern District of New York
Notice of Electronic Filing

The following transaction was entered on 3/11/2019 at 10:55 AM EDT and filed on 3/11/2019

Case Name: Donohue et al v. Lloyd et al
Case Number: 1:18-cv-09712-DAB
Filer:

Document Number: No document attached

Docket Text:

**NOTICE TO ATTORNEY TO RE-FILE DOCUMENT - EVENT TYPE ERROR. Notice to Attorney
Clement John Colucci to RE-FILE Document [46] FIRST LETTER MOTION to Compe! Plaintiffs
to Respond to the State Defendants’ Motion to Dismiss the Complaint (ECF #39, 43) or in the
Alternative; the State Defendants respectfully request that the Court grants their unopposed
motion </. Use the event type Letter found under the event list Other Documents. (db)
1:18-cv-09712-DAB Notice has been electronically mailed to:

Clement John Colucci, II] Clement.Colucci@ag.ny.gov, OAGLitE@ag.ny. gov,
Stephanie. Rosenberg@ag. ny. gov

Peter Glenn Albert peter@pabilaw.org
Karl Joseph Ashanti karl@pabilaw.org
Monica Anne Connell Monica.Connell@ag.ny. gov, stephanie.rosenberg@ag.ny.gov

Ralph M. Gerstein rgerstein@comcast.net, hearings@pabilaw.org, karl@pabilaw.org
1
David Sumner Thayer dthayer@law.nyc. gov

1:18-cv-09712-DAB Notice has been delivered by other means to:
